Case 8:20-cv-00140-DOC-KES Document 27 Filed 09/29/20 Page 1 of 2 Page ID #:139



   1

   2

   3

   4

   5

   6

   7

   8                       UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA

  10    TOMMY TOMPKINS JR.,                      Case No.: 8:20-cv-00140-DOC-KES
        Individually and on Behalf of All
  11
        Others Similarly Situated,               ORDER GRANTING JOINT
  12                                             STIPULATION TO DISMISS
                          Plaintiff,             ACTION [26]
  13

  14             v.
  15
        PLATINUM PLUS AUTO
  16    PROTECTION INC.,
  17
                          Defendant.
  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                            ORDER; CASE NO.: 8:20-CV-00140-DOC-KES
Case 8:20-cv-00140-DOC-KES Document 27 Filed 09/29/20 Page 2 of 2 Page ID #:140



   1         Having considered the Parties’ joint stipulation to dismiss action pursuant to
   2   Fed. R. Civ. P. 41(a)(1)(A)(ii), and for good cause, the Court hereby GRANTS the
   3   joint stipulation and ORDERS as follows:
   4         1. The above-captioned action is dismissed in its entirety, with prejudice as
   5            to Plaintiff’s individual claims, and without prejudice as to the claims of
   6            the putative class members; and,
   7         2. The parties shall bear their own fees and costs.
   8         IT IS SO ORDERED.
   9

  10

  11           September 29
       DATED: _______________, 2020                 __________________________
  12                                                HON. DAVID O. CARTER
                                                    U.S. DISTRICT JUDGE
  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                               1
                            ORDER; CASE NO.: 8:20-CV-00140-DOC-KES
